The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The specification should be updated to indicate the current status of the parent applications.

Claims 6 and 7 are objected to because of the following informalities:
Claim 6, line 3, --by-- should be inserted after “powered”. 
Claim 7, line 2, “truck” should apparently be --vehicle--.
Appropriate correction is required.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 6, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10/1, 14, 6/1 and/or 15, 8/1, 5/1, 4/1, 1, 11/1, 12/1, 13/1, 10/1, 8/1 and 15, respectively, of U.S. Patent No. 11,001,440. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims sought to be patented is wholly encompassed within the scope of the patented claims (i.e., the pending claims are merely broader than the patented claims).

Claims 1, 2-4, 5, 6 and 14-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17/1, 18/17/1, 17/1, 19 and 18/17/1, respectively, of copending Application No. 16/851,299 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims sought to be patented is wholly encompassed within the scope of the claims of the reference application (i.e., the claims of the instant application are merely broader than those of the reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Christenson (US 5,934,867) in view of Howell et al (US 9,216,856) and Duron et al (US 6,071,057).
Christenson shows a carry can 34 for a refuse vehicle 32, the carry can comprising: a container 36, 38 defining a refuse compartment; and an articulating collection arm 42 coupled to the container, the articulating collection arm including: an extension mechanism 94 including an extendable arm 98 and a first actuator 100 positioned to facilitate extending and retracting the extendable arm; a lift mechanism 92 coupled to the extendable arm, the lift mechanism including a lift arm 150 and a second actuator 154 positioned to facilitate pivoting the lift arm about a pivot axis 152; and a grabber mechanism 90 coupled to the lift arm, the grabber mechanism including grabber arms 110, 112 and a third actuator 120, 122 positioned to facilitate opening and closing the grabber arms.
The second actuator of Christenson is a linear hydraulic cylinder, and as such Christenson does not show the second actuator to include (i) a transmission device coupled to the lift arm and positioned along the pivot axis and (ii) a rotational actuator coupled to the transmission device and positioned along an offset axis that is parallel to and is offset from the pivot axis.
Howell shows a similar carry can for a refuse vehicle 40, comprising; a container 12, 32 or 50 defining a refuse compartment, and a collection arm 10 coupled to the container, the collection arm including a lift mechanism including a lift arm 62, 64 and an actuator 66 positioned to facilitate pivoting the lift arm about a pivot axis, wherein the actuator is a rotational, linear or other type of hydraulic actuator (col. 3:58, col. 4:21-23).
Duron shows a lifting device on a refuse collection vehicle, including a rotational actuator 201 coupled to a transmission device 205 and positioned along an axis that is parallel to and offset from an axis of rotation 206, and wherein at least part of the transmission device is positioned along the axis of rotation (see Fig. 13 and note col. 4:37-38: “ratchet wheel 203 carried by the transmission shaft [206] is engaged by spring-loaded pin 202”; noting that although reference character “203” is apparently used in Fig. 13 to designate a “mounting bracket”, if pin 202 engages the ratchet wheel and the ratchet wheel is carried by the transmission shaft, then clearly at least part of the transmission device is positioned along axis 206).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Christenson by configuring the second actuator so as to include a transmission device coupled to the lift arm and positioned along the pivot axis, and a rotational actuator coupled to the transmission device and positioned along an offset axis that was parallel to and offset from the pivot axis, as collectively suggested by Howell and Duron, as the former explicitly teaches that a rotational actuator can be used instead of a linear actuator for the same purpose and in the same environment, and the latter shows that providing a rotational actuator and a transmission device on offset parallel axes would simply be a well-known and art recognized alternate equivalent means of coupling a rotational actuator to a transmission device, the use of which in the apparatus of Christenson would have required no undue experimentation and produced no unexpected results. 
Re claim 5, Howell further discloses that the actuator 66 is an electrically-operated (at least indirectly, via electric motor 52) actuator powered by an electric energy system of at least one of the refuse vehicle or the carry can (col. 2:30-47; col. 3:51-53, and col. 4:9-15 and 54-67). To have configured at least one of the actuators in the apparatus of Christenson as modified in the manner above with this feature would have simply been a further design expediency.
Re claim 6, Howell discloses that the actuator includes a fluidly-operated actuator 66 coupled to a fluid pump driven by an electric motor 52 powered by an electric energy system of at least one of the refuse vehicle or the carry can. Again, to have configured at least one of the actuators in the apparatus of Christenson as modified in the manner above with this feature would have simply been a further design expediency.
Re claim 7, Howell discloses that the fluid pump and the electric motor are positioned on the carry can, and the electric energy system is positioned on the refuse [truck] vehicle. However, since the carry can is itself positioned on the refuse vehicle, the fluid pump and electric motor are considered to be at least indirectly positioned on the refuse vehicle, and thus the claim conditions are met.
Re claim 8, as noted above, Howell discloses that the fluid pump and the electric motor are positioned on the carry can, and the electric energy system is positioned on the refuse vehicle. However, since at least part of the electric energy system (wiring, connectors, switches, etc.) is positioned on the carry can, the claim conditions are met.
Re claim 9, as noted above, Howell discloses that the fluid pump and the electric motor are positioned on the carry can, and the electric energy system is positioned on the refuse vehicle.
Re claim 11, Howell further discloses at least a power interface 108 (Fig. 7) configured to receive energy from an external electrical power source (col. 4:62-65).
Re claim 12, Howell still further shows a wireless communication device configured to receive commands wirelessly from at least one of the refuse vehicle or a portable user device (col. 3:30-37 and col. 5:1-12).

Claims 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Christenson in view of Szinte (US 5,833,428).
Christenson shows a carry can 34 for a refuse vehicle 32, the carry can comprising: a container 36, 38 defining a refuse compartment; and an articulating collection arm 42 coupled to the container, the articulating collection arm including: an extension mechanism 94 including an extendable arm 98 and a first actuator 100 positioned to facilitate extending and retracting the extendable arm; a lift mechanism 92 coupled to the extendable arm, the lift mechanism including a lift arm 150 and a second actuator 154 positioned to facilitate pivoting the lift arm about a pivot axis 152; and a grabber mechanism 90 coupled to the lift arm, the grabber mechanism including grabber arms 110, 112 and a third actuator 120, 122 positioned to facilitate opening and closing the grabber arms.
Christenson does not show the first actuator to include:
(i) a linear actuator, a ball screw coupled to the linear actuator, and an extension motor positioned to drive the ball screw to extend and retract the extendable arm;
(ii) a rack disposed along the extendable arm, a rack pinion positioned to engage the rack, and an extension motor positioned to drive the rack pinion to extend and retract the extendable arm; or
(iii) a push chain disposed along the extendable arm, a chain pinion positioned to engage the push chain, and an extension motor positioned to drive the chain pinion to extend and retract the extendable arm.
However, Christenson refers to “a linear actuator, such as an hydraulic cylinder’, implying that other types of actuators may be used.
Further, the examiner notes that many types of actuators are known to be alternate equivalents in the art.
For example, Szinte teaches that either a rack and motor-driven pinion or a chain and sprocket (pinion) driven by a motor may be substituted for a linear actuator in the form of an hydraulic cylinder 125/127 for extending a retractable arm 114 of a refuse collection assembly 30 positioned on a carry can 26 of a refuse collection vehicle 20 (see Figs. 1-4 and col. 9:51-61).
As such, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Christenson by substituting the hydraulic cylinder of the first actuator with an actuator in the form of a rack disposed along the extendable arm and a rack pinion driven by the motor, or a push chain disposed along the extendable arm and a chain pinion driven by the motor, as taught by Szinte, as this would merely be the selection of one of a finite number of known alternate equivalent actuators from which to choose, the use of which in the apparatus of Christenson would have neither required undue experimentation nor produced unexpected results.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Christenson in view of Young et al (US 6,315,515).
As noted above, Christenson discloses the features of claim 14 except that the first actuator does not include a linear actuator, a ball screw coupled to the linear actuator, and an extension motor positioned to drive the ball screw to extend and retract the extendable arm.
Young teaches that either a hydraulic cylinder 42 (Fig. 9) or an electric linear screw drive 45 (Fig. 10) may be substituted one for the other to constitute the plurality of linear actuators 41A-B (Fig. 6) used for a vehicle handling attachment.
As such, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Christenson by substituting the hydraulic cylinder of the first actuator with an actuator in the form of a linear actuator, a ball screw coupled to the linear actuator, and a motor positioned to drive the ball screw, as taught by Young, as this would merely be the selection of one of a finite number of known alternate equivalent actuators from which to choose, the use of which in the apparatus of Christenson would have neither required undue experimentation nor produced unexpected results.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Christenson in view of Szinte, as applied to claims 14, 15 and 17 above, and further in view of Howell et al and Duron et al.
This rejection utilizes the same obviousness rationale set forth above in par. 9 with respect to claim 1.
Re claim 19, refer to the rejection of claim 11 in par. 9 above.
 
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Christenson in view of Young et al, as applied to claims 14 and 16 above, and further in view of Howell et al and Duron et al.
This rejection utilizes the same obviousness rationale set forth above in par. 9 with respect to claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Christenson in view of Howell et al and Duron et al, as applied to claim 1 above, and further in view of Young et al.
This rejection utilizes the same obviousness rationale set forth above in par. 11 with respect to claims 14 and 16.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Christenson in view of Howell et al and Duron et al, as applied to claim 1 above, and further in view of Szinte.
This rejection utilizes the same obviousness rationale set forth above in par. 10 with respect to claims 14, 15 and 17.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Christenson in view of Howell et al and Duron et al, as applied to claim 1 above, and further in view of Turner et al (US 9,290,093).
Christenson as modified does not show the carry can to comprise a communication port configured to connect to a communication line of the refuse vehicle to receive commands from the refuse vehicle.
Turner teaches a supplemental power attachment system for a vehicle, wherein a handling attachment 12 of the vehicle includes its own power generating system 30, including an energy storage device 34, which can be a battery (col. 6:24-28). Turner further discloses power interface(s) 20 and/or 50 configured to transmit electrical energy from an external power source, which can be the vehicle, to the energy storage device (col. 8:1-19 and 53-57, and col. 9:1-28). In other words, the electric energy system of the vehicle charges the battery of the handling attachment, which is then used for powering the attachment.
Turner further discloses a communications interface 46 connected to a communication line of the vehicle to receive commands from the vehicle (see col. 8:26-30; col. 10:1-20).
It therefore would have been obvious for one of ordinary skill in the art to have further modified the apparatus of Christenson by providing the carry can thereof with a communications interface (port) connected to a communication line of the vehicle to receive commands from the vehicle, as taught by Turner, as this would provide an improved operational effectiveness of the system by enabling it to adapt to a variety of operating parameters.

Claims 10 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Christenson in view of Howell et al and Duron et al, as applied to claim 1 above, and further in view of Turner et al (US 9,290,093) and Lozano (US 7,261,354).
Christenson as modified does not show the carry can to further comprise a battery disposed along or within the container, wherein the battery is undersized to power the articulating collection arm for repeated or extended operation, and wherein the battery is configured to be trickle charged by an electrical energy system of the refuse vehicle in-between uses of the articulating collection arm to facilitate powering the articulating collection arm with the battery for repeated or extended operation.
As noted above with respect to claim 13, Turner teaches a supplemental power attachment system for a vehicle, wherein a handling attachment 12 of the vehicle includes its own power generating system 30, including an energy storage device  (battery) 34, with power interfaces 20, 50 configured to transmit electrical energy from the vehicle to the energy storage device, such that the electric energy system of the vehicle charges the battery of the handling attachment, which is then used for powering the attachment.
Lozano shows a vehicle (trailer) 10 which is towed by another vehicle. The trailer includes various electrically-operated components and may be self-contained with a battery that is trickle-charged via an electrical connection from the towing vehicle between uses of the trailer’s electrically-operated components (col. 5:39-47 and 63-67, and col. 6:25-30). Although the battery is not explicitly stated as being “undersized to power the [components] for repeated or extended operation”, it nevertheless is considered to meet such a limitation, as any battery that needs to be trickle-charged in such a manner would at least to some extent inherently be “undersized … for repeated or extended operation”, as broadly recited, especially in light of the scant disclosure of such a feature, noting that par. [0035] of the specification merely states that due to the trickle charging, “the size of the [battery] may be reduced, as large battery capacity may not be necessary”. In other words, such a battery would be undersized at least relative to a battery that could provide the same power without being charged between uses.
Therefore, it would have been obvious for one of ordinary skill in the art to have further modified the apparatus of Christenson by providing a battery disposed along or within the container, wherein the battery was undersized to power the collection arm for repeated or extended operation, and wherein the battery was configured to be trickle charged by an electrical energy system of the refuse vehicle in-between uses of the collection arm to facilitate powering the collection arm with the battery for repeated or extended operation, as jointly suggested by Turner and Lozano, to efficiently provide power to the collection arm on an as-needed basis.
Although claim 20 is a separate independent claim, it is rejected with the same obviousness rationale, noting that Turner additionally discloses the claimed power and communication interfaces as described above with respect to claim 13.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

6/15/22